Case 1:17-cv-00088-IMK-MJA Document 215 Filed 06/11/20 Page 1 of 10 PageID #: 6192




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  CLARKSBURG


  JACKLIN ROMEO, SUSAN S. RINE,
  and DEBRA SNYDER MILLER,
  individually and on behalf of all others
  similarly situated,

                       Plaintiffs,
  v.                                                 Civil Action No. 1:17-CV-88
                                                     (JUDGE KEELEY)
  ANTERO RESOURCES CORPORATION,

                       Defendant.


       MEMORANDUM OPINION AND ORDER DENYING PLAINTIFFS’ RENEWED
                    MOTION TO COMPEL (ECF No. 179)

         This matter comes before the undersigned pursuant to a referral order (ECF No. 197)

  entered by Honorable Senior United States District Judge Irene M. Keeley. On May 13, 2020,

  District Judge Keeley entered an Order (ECF No.197) referring Plaintiffs’ pending Amended

  Motion to Compel Defendant to Produce Documents and Electronic Data (ECF No. 179) for a

  hearing and disposition. Defendant filed a Response (ECF No. 200) to Plaintiffs’ Motion on May

  15, 2020. Plaintiffs filed a Reply (ECF No. 201) to Defendant’s Response on May 21, 2020.

         The undersigned held a Motion Hearing (ECF No. 209) in this matter on May 28, 2020.

  Upon the representations of Counsel of a desire to continue to confer regarding the royalties

  accounting data issue presented in Plaintiffs’ Motion (ECF No. 179), the undersigned entered an

  Order (ECF No. 210) setting this matter for a follow-up Status Conference on May 28, 2020 and

  taking the remaining issues under advisement. The undersigned held a Status Conference on June

  10, 2020 (ECF No. 214). Accordingly, for the reasons stated herein and, on the record, the


                                                1
Case 1:17-cv-00088-IMK-MJA Document 215 Filed 06/11/20 Page 2 of 10 PageID #: 6193




  Plaintiffs’ Motion (ECF No. 179) is DENIED as to the request for unredacted leases and

  documents/data reflecting names and addresses to the extent the same is sought of individuals who

  are not currently members of the certified Class and Plaintiffs’ Motion (ECF No. 179) is further

  DENIED AS MOOT regarding the requested royalty accounting data.

              I.      RELEVANT BACKGROUND AND PROCEDURAL HISTORY

         On March 23, 2020, Honorable Senior United States District Judge Irene M. Keeley

  entered a Memorandum Opinion and Order (ECF No. 152) in this matter. Importantly, District

  Judge Keeley granted the Motion for Class Certification and Certified the Class providing the

  following definition for the class:

         Persons and entities, including their respective successors and assigns, to whom
         Antero has paid royalties (“Royalties”) on Natural Gas, including natural gas
         liquids, produced by Antero from wells located in West Virginia at any time since
         January 1, 2009, pursuant to Leases which contain either of the following gas
         royalty provisions: (a) [Lessee] covenants and agrees “to pay monthly Lessors’
         proportionate share of the one-eighth (1/8) of the value at the well of the gas from
         each and every gas well drilled on said premises, the product from which is
         marketed and used off the premises, said gas to be measured at a meter set on the
         farm”; or (b) “Lessee covenants and agrees to pay Lessor as royalty for the native
         gas from each and every well drilled on said premised producing native gas, as
         amount equal to one-eighth (1/8) of the gross proceeds received from the sale of
         the same at the prevailing price for gas sold at the well, for all native gas saved and
         marketed from the said premises, payable quarterly.”

         The Class excludes: (1) agencies, departments, or instrumentalities of the United
         States of America; (2) publicly traded oil and gas exploration companies; (3) any
         person who is or has been a working interest owner in a well produced by Antero
         in West Virginia; and (4) Antero.

  (ECF No. 152 at 42-43) (citing Dkt. No. 100-1 at 2-3).

         Further, District Judge Keeley noted that the Court “excludes from this class any royalty

  interest owner who has never had their royalty payments reduced by Antero for their related share

  of post-production expenses.” (ECF No. 152 at 43). The Court further excluded “any person




                                                   2
Case 1:17-cv-00088-IMK-MJA Document 215 Filed 06/11/20 Page 3 of 10 PageID #: 6194




  involved in related litigation, pursuing the same claim, against the same defendant, based on the

  same facts and circumstances.” Id.

            On April 27, 2020, Plaintiffs filed the Motion (ECF No. 179) that is the subject of this

  Opinion and Order. On May 12, 2020, following a Status Conference, District Judge Keeley

  entered an Order (ECF No. 195) that extended Defendant’s time to respond to Plaintiffs’ Motion

  to May 15, 2020. On May 15, 2020, Defendant filed their Response (ECF No. 200) to the Plaintiffs’

  Motion.

                              II.     CONTENTIONS OF THE PARTIES

     A. Plaintiffs’ Amended Motion to Compel (ECF No. 179)

            Plaintiffs make the following three requests in their Amended Motion to Compel (ECF No.

  179): (1) “[t]he unredacted leases which meet the Class definition set forth in the Court’s March

  23, 2020 class certification order (Doc. 152)”; (2) [d]ocuments/data reflecting the name and last

  known address for each member of the certified class; and (3) “[a]ll royalty accounting data in

  Antero’s computer database that reflects Antero’s calculation of royalties paid to each member of

  the certified Class, including but not limited to the electronic data which shows the selling price

  of residue gas and natural gas liquid products sold by Antero or its agents, the electronic data

  reflecting royalty payment calculations based upon the shrink value method for natural gas liquids,

  and the electronic data which shows all other post-production costs deducted by Antero in its

  calculation of royalties paid to the certified Class members.” (ECF No. 179 at 1-2) (emphasis

  added).

     B. Defendant’s Response

            Defendant Antero responds to Plaintiffs’ Motion (ECF No. 179) stating that the filing of

  the parties’ Rule 26(f) meeting report on May 1, 2020 (ECF No. 186) memorializes Antero’s



                                                   3
Case 1:17-cv-00088-IMK-MJA Document 215 Filed 06/11/20 Page 4 of 10 PageID #: 6195




  positions with respect to the documents at issue in Plaintiff’s Motion. (ECF No. 200 at 5). With

  respect to unredacted leases, Defendant Antero provided the following response:

         2. Defendant’s Position: Defendant will produce unredacted Mutschelknaus Lease
            Form and Matthey Lease form leases and related ratifications, modifications,
            and amendments for remaining leases corresponding to documents previously
            produced and unredacted Mutschelknaus Lease Form leases and related
            ratifications, modifications, and amendments for wells recently placed into pay
            by May 15, 2020.

  (ECF No. 200 at 5) (ECF No. 186 at 2). As to the list of class members and their last known

  addresses, Defendant Antero provided that it “will produce a list of names and last known

  addresses for remaining payees listed on the summary royalty reports by May 15, 2020.” Id.

         Following the Court’s denial of Defendant Antero’s motion for clarification of the class

  definition (ECF No. 195), Defendant Antero was required to produce supplemental documents.

  The Court “directed the parties to meet and confer by May 26, 2020, to agree on a deadline for

  Antero to identify former owners and to produce additional leases and current and former payees

  for additional leases that were not previously produced in discovery.” (ECF No. 200 at 6-7).

  Defendant Antero served its Second Supplemental Response to Plaintiffs’ First Requests for

  Production of Documents on May 15, 2020. (Footnote 2 of Defendant’s Response (ECF No. 200

  at 7) details at length Defendant Antero’s compliance with their duty to supplement discovery by

  May 15, 2020. Defendant Antero detailed as follows:

         Antero’s production included a list of names and last known addresses for
         remaining payees listed on the summary royalty reports previously produced in
         Phase 1 discovery and payees for Mutschelknaus/Matthey Lease From leases that
         commenced payment after November 30, 2018 through April 30, 2020. Antero also
         produced unredacted Mutschelknaus/Matthey Lease From leases and related
         ratifications, modifications, and amendments for remaining leases corresponding
         to documents previously produced in Phase I discovery or otherwise identified
         under cover letters dated November 20, 2019, December 30, 2019, and February 3,
         2020. Antero did not produce leases that had previously been removed from the
         class or that otherwise do not meet the class definition, including protection leases,
         leases for which the only payee is a working interest owner in an Antero well, leases

                                                   4
Case 1:17-cv-00088-IMK-MJA Document 215 Filed 06/11/20 Page 5 of 10 PageID #: 6196




         for which all payees have no deductions (see ECF No. 152 at 43), leases removed
         by Plaintiffs (see ECF Nos. 101-2, 169-1 at 2–8, 169-22 at 2), and leases for which
         all owners do not comport with the class definition as they are not persons and
         entities “to whom Antero has paid royalties” (see ECF No. 152 at 42). Antero also
         did not produce Lease modifications excluded from class by the Court for “any
         person involved in related litigation, pursuing the same claim, against the same
         defendant, based on the same facts and circumstances” (see ECF No. 152 at 43).
         Likewise, Antero did not produce the names and addresses of owners who
         previously had been removed from the class or that otherwise do not meet the class
         definition, including payees previously removed by Antero, payees with similar
         litigation, payees with no deductions, payees associated with leases removed from
         class by Plaintiffs, and owners to whom Antero has not paid royalties.

  (ECF No. 200 at 7). Accordingly, Defendant argues that these supplemental disclosures “moot

  Plaintiffs’ renewed motion to compel in part. (See ECF No. 196 (setting a May 15, 2020 deadline

  for the production of known leases that meet the class definition, a May 26, 2020 deadline to meet

  and confer regarding former payees, additional leases, and current and former payees for additional

  leases, and a June 26, 2020 deadline for royalty accounting data))” Id.

     C. Plaintiffs’ Reply

         In their Reply (ECF No. 201), Plaintiffs again ask the Court to compel Defendant Antero

  to “produce the 130 leases which contain either the Mutschelknaus or Mathey natural gas royalty

  provision, and which Antero previously produced in redacted form.” (ECF No. 201 at 2). Plaintiffs

  argue that Defendant Antero is improperly refusing to produce unredacted leases as well as names

  and addresses of class members and lessors under leases with the Mutschenlknaus or Mathey

  natural gas royalty provision due to Antero’s determination that these “130 leases purportedly do

  not meet the Class definition.” Id. at 2-6. Further, Plaintiff asks Defendant Antero to produce “all

  other leases which contain either the Mutschelknaus or Mathey natural gas royalty provision . . .

  without any exception.” Id. at 4-5. In support, Plaintiff argues that these leases as well as names

  and addresses of lessors under any lease which has a Mutschelknaus or Mathey natural gas royalty

  provision is necessary for Plaintiffs’ Counsel to mail the Notice of class certification to all persons

                                                    5
Case 1:17-cv-00088-IMK-MJA Document 215 Filed 06/11/20 Page 6 of 10 PageID #: 6197




  who appear to be members of the certified Class. Id. at 5. Plaintiff argues that Defendant Antero’s

  assertion of the alleged existence of a class definition exclusion is unsupported and unsubstantiated

  by evidence. Id. Plaintiffs further argues that a class notice list should be overinclusive rather than

  underinclusive as noted by the case law cited by Plaintiffs. Id. at 4.

                                       III.    APPLICABLE LAW

          Federal Rule of Civil Procedure 26 states: “[p]arties may obtain discovery regarding any

  matter, not privileged, that is relevant to the claim or defense of any party, including the existence,

  description, nature, custody, condition, and location of any books, documents, or other tangible

  things and the identity and location of persons having knowledge of any discoverable matter.”

  Significantly, “relevant information need not be admissible at the trial if the discovery appears

  reasonable calculated to lead to the discovery of admissible evidence.” Fed. R. Civ. P. 26.

          Requests for Production and responses thereto are governed by Federal Rule of Civil

  Procedure 34. Fed. R. Civ. P. 34 states in relevant part: “[f]or each item or category, the response

  must either state that inspection and related activities will be permitted as requested or state with

  specificity the grounds for objecting to the request, including the reasons.” Further, [a]n objection

  must state whether any responsive materials are being withheld on the basis of that objection. An

  objection to part of a request must specify the part and permit inspection of the rest.”

          When a party deems responses to interrogatories and requests for production insufficient

  or improper, a party may file a Motion to Compel under Federal Rule of Civil Procedure

  37(a)(2)(B). Fed. R. Civ. P. 37(a)(2)(B) provides, in pertinent part, that if a party declines to answer

  an interrogatory or request for production, the serving party “may move for an order compelling

  an answer, or a designation, or an order compelling inspection in accordance with the request.”

  The party opposing the motion to compel bears the burden of proving why the motion should not



                                                     6
Case 1:17-cv-00088-IMK-MJA Document 215 Filed 06/11/20 Page 7 of 10 PageID #: 6198




  be granted. Rogers v. Tri-State Materials Corp., 51 F.R.D. 234, 247 (N.D.W. Va. 1970). Pursuant

  to Local Rule of Civil Procedure 37.02(b) a motion to compel or other motion in aid of discovery

  is deemed waived if it is not filed within thirty (30) days after the discovery response or disclosure

  requirement sought was due.

                                              IV.       ORDER

     A. Plaintiffs’ Request for Unredacted Leases and a List of Class Members

         At the Motion Hearing held before the undersigned on May 28, 2020 (ECF No. 209), the

  parties made several statements clarifying their arguments and the scope of the issues before the

  Court. Counsel for Defendant Antero, Hank Lawrence, Esq., stated that Defendant had produced

  a total of 394 leases in discovery. (ECF No. 212 at 14-15) (See ECF No. 201-6, Ex. 2 to Plaintiffs’

  Reply). Among the 394 total leases, Defendant Antero has produced 283 leases in unredacted form

  that “meet the Class definition” on May 15, 2020. (ECF No. 212 at 15).

          However, there are an additional 111 leases that have been produced in redacted form, in

  which redactions were made of the “actual lessor name, the mineral owner’s name, and then the

  recording information, to the extent leases were recorded.” (ECF No. 212 at 25). In their

  production of the 394 leases, Defendant Antero included a status or category for the 111 that were

  produced redacted to identify for the Plaintiffs the specific reasons why Defendant Antero

  contends these 111 leases are excluded from or do not meet the Class definition as set forth by

  District Judge Keeley. (See ECF No. 201-6, Ex. 2 to Plaintiffs’ Reply). Defendant further asserted

  that by Order of the Court (ECF No. 208), Defendant Antero needed to review its leases to

  determine if there were any additional leases that met the Class definition and directed the parties

  to meet and confer and decide when any addition Class payees would be identified. Counsel




                                                    7
Case 1:17-cv-00088-IMK-MJA Document 215 Filed 06/11/20 Page 8 of 10 PageID #: 6199




  represented that the parties agreed that any additional leases or payees would be identified by June

  26, 2020. (ECF No. 212 at 23-24).

         Counsel for the Plaintiffs, George Barton, Esq., argued that “Antero is trying to arbitrarily

  restrict . . . producing leases that, on their face, have either the Matthey or the Mutschelknaus

  natural gas royalty provision, under the premise that, allegedly, those leases meet on or more of

  the Class exclusions that are set forth in the Court’s Class Certification Order.” (ECF No. 212 at

  34). However, Counsel for the Plaintiffs argued that there is no evidence to support Defendant’s

  assertion. Id. Plaintiffs’ Counsel further argued that the “lessor names on the leases are critically

  important because it allows” Plaintiffs’ Counsel “to properly investigate and make sure that all

  persons under those leases have been included as part of the Class.” Id. at 37.

         However, Defendant argues that all of the Antero leases produced each have unique payee

  numbers. Defendant contends “all of the accounting data and the lease data is driven by payee

  numbers” and therefore, Plaintiffs’ Counsel has the ability to “cross-reference the lease, and the

  wells, and the Class members by payee number.” (ECF No. 212 at 41). Accordingly, Defendant

  argues that the redacted leases asserted to not meet the Class definition by the Defendant, contain

  sufficient information based upon payee numbers for Plaintiffs to make their own independent

  determination and argument as to whether those payees meet the Class definition. Id. Defendant

  further submits that Antero’s witness involved with examining the leases can submit an affidavit

  authenticating the reasons why the 111 redacted leases do not meet the Class definition in their

  view. Further, Defendant submits this same individual could be deposed and questioned by

  Plaintiffs’ Counsel to verify how that determination was reached and Plaintiffs’ Counsel is in

  possession of sufficient information in the leases to make such an inquiry. (ECF No. 212 at 26).




                                                   8
Case 1:17-cv-00088-IMK-MJA Document 215 Filed 06/11/20 Page 9 of 10 PageID #: 6200




          The undersigned agrees. Defendant has complied with their discovery obligations and

  produced all necessary leases. Defendant has meticulously set forth which leases they believe

  meets the Class definition as set forth by District Judge Keeley (ECF No. 152) and has listed

  specific reasons as to why the remaining 111 leases at dispute continue to be redacted and do not

  meet the Court’s Class definition or fall under one of the Court’s listed exclusions to the Class

  definition. (See ECF No. 201-6, Ex. 2 to Plaintiffs’ Reply). The redacted leases each contain a

  unique payee number and Plaintiffs’ Counsel has sufficient information to cross-reference the

  payee numbers with the provided royalty accounting data to make their own independent

  determination as to whether or not there is an argument that these leases in fact meet the Class

  definition. Plaintiff has not set forth any persuasive argument as to why Plaintiff requires the

  names, addresses, or the leases in unredacted form to make the required determination regarding

  the Class definition at this time.

          Plaintiffs shall have the opportunity to question Defendant’s witness with regard to these

  disputed leases and form an argument as to why these leases should be made part of the certified

  Class and may raise the issue before the Court at a later date. Accordingly, for these reasons,

  Plaintiffs’ Amended Motion to Compel (ECF No. 179) is DENIED with respect to Plaintiffs’

  request for unredacted leases and a list of Class members.

          The undersigned DIRECTS Defendant Antero to have their witness with knowledge of

  how these determinations that the 111 leases at dispute do not meet the Class definition or fall

  under a specific exclusion were made, to submit an Affidavit detailing and verifying these

  determinations. Further, said witness must be made available to Plaintiffs for deposition and

  questioning regarding the same. The undersigned DIRECTS Defendant to submit said Affidavit

  to Plaintiffs’ Counsel on or before June 26, 2020.



                                                  9
Case 1:17-cv-00088-IMK-MJA Document 215 Filed 06/11/20 Page 10 of 10 PageID #: 6201




      B. Plaintiffs’ Request for Royalty Accounting Data

          At a follow-up Status Conference held before the undersigned on June 10, 2020, the parties

   set forth on the record that they had reached an agreement resolving the dispute as to Plaintiffs’

   request for royalty accounting data. Accordingly, Plaintiffs’ Amended Motion to Compel (ECF

   No. 179) is DENIED AS MOOT with regard to Plaintiffs’ request for royalty accounting data.

          It is so ORDERED.

          The Court directs the Clerk of the Court to provide a copy of this Order to any parties who

   appear pro se and all counsel of record, as provided in the Administrative Procedures for Electronic

   Case Filing in the United States District Court for the Northern District of West Virginia.

          DATED: June 11, 2020




                                                   10
